I agree to all that is said in the foregoing opinion, and in the conclusion, but with this qualification: I think that quo warranto lies to oust a constitutional officer, such as the Comptroller, from the usurpation of powers and functions of government in the nature of an ex officio office, which may have been attempted to be conferred upon him by a statute wholly unconstitutional for the purpose of conferring such functions.
Thus, if the Legislature attempt, by an unconstitutional statute, to create a new and distinct department or bureau of government, having attached to such new state department or bureau administrative functions such as the exercise of the rule making and licensing power of the State can only be bestowed by the Legislature as a function or prerogative of public office, I think the writ of quo warranto is as such available against a constitutional officer to forestall his usurpation of unconstitutional administrative functions and prerogatives that he has no lawful right to assume to exercise under an unconstitutional law, as it would be available against a newly created officer set up by the Act and purportedly appointed by the Governor pursuant to it. This means that if judicial powers, for example, are attempted by statute to be given the Comptroller, or legislative *Page 404 
powers attempted by statute to be granted to Circuit Judges, that the mere fact that these grantees of the unconstitutional bestowals of power are constitutional, as distinguished fromstatutory officers, affords them no immunity as such from being ousted by quo warranto from undertaking to claim and exercise in the State's (sovereign's) name powers of government that can only be regarded as usurped under the circumstances because of the unconstitutionality of the statute from which they are claimed to have been derived.
For the foregoing reason I think that quo warranto was properly resorted to in this case in the first instance because it was claimed then as a basis for its employment that Chapter 16848, Acts of 1935, was wholly unconstitutional and that all governmental functions and administrative privileges bestowed and exercised by the Comptroller under it, were therefore usurped and such as from which he should have been ousted by the State's prerogative writ of quo warranto, a writ primarily designed to cut off usurpation of governmental functions, powers and duties that the particular respondent, whether a constitutional or a statutory officer, has no just or lawful right or title to enjoy or exercise as pretended.
But the amendment now proposed to be denied for the reason that it is nothing more nor less in substance (in so far as it is not a complete departure from the original proceeding) than an attempt to relitigate matters already finally adjudicated in so far as the Supreme Court of Florida is concerned. *Page 405